





BIOTRICITY INC.

PROMISSORY NOTE

Principal Amount: US$[__]

Issue Date: March 3, 2017

BIOTRICITY INC., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to [__] or his permitted assigns or successors (the
“Holder”), the principal amount of [__] Dollars (US$[__]) (the “Principal
Amount”), without demand, on the Maturity Date (as hereinafter defined). This
Note shall not bear interest. Payment of all principal due shall be in such coin
or currency of the United States of America as shall be legal tender for the
payment of public and private debts at the time of payment.

ARTICLE 1

DEFINITIONS

SECTION 1.1.

 Definitions.  The terms defined in this Article whenever used in this Note
shall have the respective meanings hereinafter specified.

“Common Stock” means the common stock, common shares or equivalent equity of the
Company.

“Event of Default” shall have the meaning set forth in Section 4.1.

“Maturity Date” shall mean [March 9, 2017/April 7, 2017]

“Note” means this Convertible Note, as amended, modified or restated.

“Warrants” means the warrants to purchase Common Stock pursuant to Section 2.3,
which shall be evidenced by the warrant agreement, the form of which is attached
hereto as Exhibit A.

ARTICLE 2

GENERAL PROVISIONS

SECTION 2.1.  Loss, Theft. Destruction of Note.  Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.





1







--------------------------------------------------------------------------------







SECTION 2.2.  Prepayment.  This Note may be prepaid by the Company in whole or
in part.

SECTION 2.3.  Warrants.  Upon the Maturity Date, the Holder shall be issued
Warrants exercisable into a number of shares of Common Stock equal to the
quotient obtained by dividing the Principal Amount by 2, at an exercise price of
$3.00 per share.

SECTION 2.4.  Status of Note.  This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity.

ARTICLE 3

COVENANTS

The Company covenants and agrees that so long as this Note shall be outstanding:

SECTION 3.1.  Payment of Note.  The Company will punctually, according to the
terms hereof, (a) pay or cause to be paid all amounts due under this Note, and
(b) reasonably promptly issue the Warrants after the Maturity Date.

SECTION 3.2.  Notice of Default.  If any one or more events occur which
constitute or which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default or if the Holder shall demand payment or
take any other action permitted upon the occurrence of any such Event of
Default, the Company will forthwith give notice to the Holder, specifying the
nature and status of the Event of Default or other event or of such demand or
action, as the case may be.

ARTICLE 4

REMEDIES

SECTION 4.1.  Events of Default.  “Event of Default” wherever used herein means
any one of the following events:

(a)

The Company shall fail to issue and deliver the Warrants in accordance with the
terms of this Note

(b)

Default in the due and punctual payment of the principal of, or any other amount
owing in respect of, this Note when and as the same shall become due and
payable;

(c)

Default in the performance or observance of any covenant or agreement of the
Company in this Note (other than a covenant or agreement a default in the
performance of which is specifically provided for elsewhere in this Section
4.1), and the continuance of such default for a period of ten (10) days after
there has been given to the Company by the Holder a written notice specifying
such default and requiring it to be remedied;





2







--------------------------------------------------------------------------------







(d)

The entry of a decree or order by a court having jurisdiction adjudging the
Company as bankrupt or insolvent; or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under the Federal Bankruptcy Code or any other applicable federal
or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of sixty (60) calendar days;

(e)

The institution by the Company of proceedings to be adjudicated as bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Code or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors;

(f)

The Company seeks the appointment of a statutory manager or proposes in writing
or makes a general assignment or an arrangement or composition with or for the
benefit of its creditors or any group or class thereof or files a petition for
suspension of payments or other relief of debtors or a moratorium or statutory
management is agreed or declared in respect of or affecting all or any material
part of the indebtedness of the Company; or

(g)

It becomes unlawful for the Company to perform or comply with its obligations
under this Note.

SECTION 4.2.  Effects of Default.  If an Event of Default occurs and is
continuing, then and in every such case the Holder may declare this Note to be
due and payable immediately, by a notice in writing to the Company, and upon any
such declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note.

SECTION 4.3.  Remedies Not Waived.  No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder. No failure or delay by the Holder in exercising any right,
power or privilege under this Note shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law.

ARTICLE 5

MISCELLANEOUS

SECTION 5.1.  Severability.  If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.





3







--------------------------------------------------------------------------------







SECTION 5.2.  Notice.  Where this Note provides for notice of any event, such
notice shall be given (unless otherwise herein expressly provided) in writing
and either (i) delivered personally, (ii) sent by certified, registered or
express mail, postage prepaid or (iii) sent by facsimile or other electronic
transmission, and shall be deemed given when so delivered personally, sent by
facsimile or other electronic transmission (confirmed in writing) or mailed.
Notices shall be addressed, if to Holder, to its address as provided in the
books and records of the Company and, if to the Company, to its principal
office.

SECTION 5.3.  Governing Law.  This Note shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

SECTION 5.4.  Forum.  The Holder and the Company hereby agree that any dispute
which may arise out of or in connection with this Note shall be adjudicated
before a court of competent jurisdiction in the State of New York and they
hereby submit to the exclusive jurisdiction of the courts of the County and
State of New York, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, with respect to any action or legal
proceeding commenced by either of them and hereby irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum.

SECTION 5.5.  Headings.  The headings of the Articles and Sections of this Note
are inserted for convenience only and do not constitute a part of this Note.

SECTION 5.6.  Amendments.  Any provision of this Note may be amended, modified
or waived if and only if the Holder of this Note and the Company has consented
in writing to such amendment, modification or waiver of any such provision of
this Note.

SECTION 5.7.  No Recourse Against Others.  The obligations of the Company under
this Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

SECTION 5.9.  Assignment; Binding Effect.  This Note may not be assigned by the
Company without the prior written consent of the Holder. This Note shall be
binding upon and inure to the benefit of both parties hereto and their
respective permitted successors and assigns.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]





4







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

BIOTRICITY INC.




By: ____________________________

       Name:

       Title:














5





